Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to independent claims 1, 6, and 12 have been considered but are moot in view of the new ground(s) of rejection.

The cancellation of claim 4 and the amendment to claim 12 have rendered the previous 112 rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in further view of Ispas et al. U.S. Patent No. 9,489,023, in further view of Chen et al. U.S. PGPUB No. 2005/0010746.

Per Claim 1, Rothman discloses:
a device (computing device 100) comprising:
an input/output port to couple to a component (Paragraph 13, I/O devices 108) to provide power to a peripheral device when the peripheral device is coupled to the I/O port to monitor and detect an actuation event from the peripheral device through the I/O port (Paragraph 13 lists HID devices: “input devices, such as a keyboard or mouse, for locally inputting data”. Paragraph 25; Wake events may originate from an I/O device 108, such as a keyboard or a mouse.);
and a chipset processor (Processor(s) 102, Paragraph 12) to:
determine a power state of the device is in an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.)
and transmit a signal to change the power state of the device in response to reception of signals indicative of an actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event. A keystroke from a keyboard or a movement of a mouse represents an actuation event from those respective I/O devices.).

As previously discussed above, Rothman teaches (Paragraphs 13 and 25) that a wake event may originate from an I/O device 108, such as a keyboard or a mouse. Rothman does not specifically disclose the component ID limitations and their respective look-up/comparison limitations in determining devices authorized to initiate a change of power state on the device.

However, Ispas teaches that a trusted intelligent device (Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E; such as a laptop, smart phone, or tablet device) can issue a wake-up packet to host network device 110. The wake-up signal is that of a Wake-on-LAN signal, otherwise known as a magic packet (Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48). Therefore, Ispas teaches utilizing a list of trusted peripheral devices to compare an identification of said peripheral devices against, and whether a match is made or not, either allowing or denying an actuation event from the peripheral device to be communicated to the host network device.

Rothman does not specifically teach the I/O devices being USB devices, and Ispas does not specifically teach determining the ID’s of the connected/authorized peripheral devices during a power-on self-test (POST).

However, Chen teaches a notebook computer storing ACPI source language (ASL) codes relating to hardware connected to the computer system in BIOS (Paragraph 6). Chen further teaches detecting an ID code of a connected peripheral device during the POST period of the computer system (Paragraphs 24, 28, and 29) and performing a look-up of the detected ID code against the ASL codes stored in BIOS (Paragraphs 25 and 31). Chen further teaches that the connected peripheral devices may be that of input device (keyboard/mouse) (Paragraph 20) and they may be USB devices (Paragraph 29).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ispas’s teaching of restricting wake events to specific authorized devices with the response to wake event teachings of Rothman because it allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption. Further, USB input devices, such as those taught by Chen are well known in the art, and obtaining a connected peripheral devices identification during a POST, as taught by Chen, would have been obvious since USB device enumeration takes place during a POST procedure (See Paragraph 23 of U.S. PGPUB No. 2015/0234723).

Per Claim 2, Rothman discloses the device of claim 1, wherein the chipset processor is to load an operating system (OS) of the device in response to changing the power state of the device (Paragraphs 30 and 31).

Per Claim 3, Chen further teaches wherein the component ID is hard coded into the peripheral (Paragraphs 24 and 28; A device type ID code will be specific to the type of device and will not change since a device type doesn’t change. Paragraph 28 discuses a PnP ID code, which are known to comprise vendor/manufacture identifiers that are hardcoded since they do not change. See U.S. PGPUB No. 2010/0274998, Paragraph 5).

Per Claim 5, Ispas further teaches in response to a lack of a match between the determined component ID and the reference ID, to maintain a power state of the device when the actuation event is received at the component (Col. 4 lines 7-9; Col. 5 lines 26-38, Figure 4, numerals 430 [Wingdings font/0xE0] back to start).

Per Claim 6, Rothman discloses a method for changing power states, comprising: determining, using a Basic Input/Output System (BIOS) of a device (Paragraphs 19 and 26; BIOS of device 100), a power state of the device is an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.); receiving an actuation event via the component coupled to the input/output port of the device (Paragraph 25; Wake events may originate from an I/O device 108.); and changing the power state of the device to a full power state in response to receiving the actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.). 

As previously discussed above, Rothman teaches (Paragraphs 13 and 25) that a wake event may originate from an I/O device 108, such as a keyboard or a mouse. Rothman does not specifically disclose the component ID limitations and their respective look-up/comparison limitations in determining devices authorized to initiate a change of power state on the device.

However, Ispas teaches that a trusted intelligent device (Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E; such as a laptop, smart phone, or tablet device) can issue a wake-up packet to host network device 110. The wake-up signal is that of a Wake-on-LAN signal, otherwise known as a magic packet (Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48). Therefore, Ispas teaches utilizing a list of trusted peripheral devices to compare an identification of said peripheral devices against, and whether a match is made or not, either allowing or denying an actuation event from the peripheral device to be communicated to the host network device.

Rothman does not specifically teach the I/O devices being USB devices, and Ispas does not specifically teach determining the ID’s of the connected/authorized peripheral devices during a power-on self-test (POST).

However, Chen teaches a notebook computer storing ACPI source language (ASL) codes relating to hardware connected to the computer system in BIOS (Paragraph 6). Chen further teaches, using the BIOS, detecting an ID code of a connected peripheral device during the POST period of the computer system (Paragraphs 24, 28, and 29) and performing a look-up of the detected ID code against the ASL codes stored in BIOS (Paragraphs 25 and 31). Chen further teaches that the connected peripheral devices may be that of input device (keyboard/mouse) (Paragraph 20) and they may be USB devices (Paragraph 29).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ispas’s teaching of restricting wake events to specific authorized devices with the response to wake event teachings of Rothman because it allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption. Further, USB input devices, such as those taught by Chen are well known in the art, and obtaining a connected peripheral devices identification during a POST, as taught by Chen, would have been obvious since USB device enumeration takes place during a POST procedure (See Paragraph 23 of U.S. PGPUB No. 2015/0234723).

Per Claims 7 and 11, please refer to the above rejection of claims 2 and 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 8, Chen further teaches wherein the reference ID is stored in a non-volatile memory (Paragraphs 24 and 28; A device type ID code will be specific to the type of device and will not change since a device type doesn’t change. Paragraph 28 discuses a PnP ID code, which are known to comprise vendor/manufacture identifiers that are hardcoded since they do not change. See U.S. PGPUB No. 2010/0274998, Paragraph 5).

Per Claim 9, Ispas further teaches where the reference ID include a group of components approved to communicate with the device (Col. 2 lines 50-65 and Col. 3 lines 7-20; white list). Please refer to the above rejection of claim 6 for the motivation to combine the references.

Per Claim 10, Rothman discloses the method of claim 6, further comprising receiving updated instructions representing an updated BIOS (Paragraphs 19 and 26).

Per Claim 12, please refer to the above rejection of claims 1-4 and 6, as the limitations are substantially similar and have already been mapped and discussed. The reference citations are equally applicable. Additionally, each of Rothman (Claim 21) and Ispas (Col. 6 lines 42-67) disclose a non-transitory computer-readable medium embodiment.

Per Claim 13, Ispas further teaches wherein the reference ID corresponds to a particular reference ID of a group of selected HIDs that are authorized to change the power state of the device (Col. 2 line 50 – Col. 3 line 6).

Per Claim 14, please refer to the above rejection of claim 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 15, Rothman discloses the medium of claim 12, wherein the actuation event is a signal indicating a physical interaction with the HID (Paragraph 25).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186